                                                                                          Case 3:20-cv-02432-JD Document 43 Filed 12/04/20 Page 1 of 8



                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for Defendants
                                                                                    CITY OF COTATI, BENNET KNIGHT, and BAUDELIA
                                                                                7   GALLO

                                                                                8

                                                                                9                                UNITED STATES DISTRICT COURT
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                             NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                        SAN FRANCISCO DIVISION
                                           180 Montgomery Street, Suite 1200




                                                                               11
                                            San Francisco, California 94104




                                                                               12
                                                                                      JANE DOE                                     Case No. 3:20-02432-JD
                                                                               13
                                                                                                           Plaintiff,              JOINT CASE MANAGEMENT
                                                                               14                                                  CONFERENCE STATEMENT
                                                                                             v.
                                                                               15                                                  Hon. James Donato
                                                                                      CITY OF CONCORD; CITY OF
                                                                               16     COTATI; COUNTY OF CONTRA                     Date: December 10, 2020
                                                                                      COSTA; COUNTY OF SONOMA;                     Time: 10:00 a.m.
                                                                               17     GUY SWANGER; TAMRA                           Location: Courtroom 11, 19th
                                                                                      ROBERTS; CODY HARRISON;                      Floor (via Zoom)
                                                                               18     RENELLE-REY VALEROS; DIANA
                                                                                      BECTON; CHRISTOPHER                          [Court will decide whether to
                                                                               19     WALPOLE; COLLEEN GLEASON;                    issue order based upon this
                                                                                      JILL RAVITCH; ANNE                           Statement, or hold a CMC] (See
                                                                               20     MASTERSON; LAURA                             G.O. 72-6]
                                                                                      PASSAGLIA; BENNET KNIGHT;
                                                                               21     BAUDELIA GALLO; and DOES 1-
                                                                                      10, inclusive.
                                                                               22
                                                                                                           Defendants.
                                                                               23

                                                                               24

                                                                               25           The parties to the above-entitled action jointly submit this Case Management Conference
                                                                               26   Statement.
                                                                               27
                                                                                    ///
                                                                               28
                                                                                    ///
                                                                                                                          CMC STATEMENT (12-10-20)

                                            411988.1
                                                                                        Case 3:20-cv-02432-JD Document 43 Filed 12/04/20 Page 2 of 8



                                                                                1          1.      JURISDICTION AND SERVICE:

                                                                                2          This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 (federal question),

                                                                                3   in that Plaintiff’s claims for relief arise under 42 U.S.C. §1983. All parties have been served, and

                                                                                4   no issues exist regarding personal jurisdiction.

                                                                                5          Currently pending before the Court are Defendants’ respective motions to dismiss.

                                                                                6          2.      FACTS:

                                                                                7          a.      Brief Chronology of Facts:

                                                                                8          Plaintiff’s Account

                                                                                9          This lawsuit arises from the discriminatory practice of Defendants against female sexual
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   assault victims. Defendants treat sexual assault cases with less urgency and importance than are
                                           180 Montgomery Street, Suite 1200




                                                                               11   afforded to other types of violent crimes. This practice of affording inadequate protection, or no
                                            San Francisco, California 94104




                                                                               12   protection at all, to women who have complained of sexual assault is tantamount to an

                                                                               13   administrative classification used to implement the law in a discriminatory fashion. As such,

                                                                               14   Plaintiff has been afforded less favorable terms and conditions than victims of other

                                                                               15   assaults/crimes, and continues to be afforded less favorable terms and conditions. Defendants

                                                                               16   intentionally provide unequal protection to sexual assault victims in the form of failing to respond

                                                                               17   with equal effort to sexual assault victims the same as Defendants do with victims of other

                                                                               18   crimes, including but not limited to conducting little to no investigation, acting contrary to normal

                                                                               19   procedure and substantive criteria, and giving distorted and false legal information to deter

                                                                               20   Plaintiff from pursuing her case. Defendants’ actions or inactions, protocol and procedures,
                                                                               21   disproportionately affect female sexual assault victims generally and violated Plaintiff‘s equal

                                                                               22   protection rights and Victims’ Bill of Rights. As a consequence, Plaintiff, as a female victim of

                                                                               23   sexual assault, obtained less protective resources of the state compared with victims of other

                                                                               24   assaults/crimes.

                                                                               25          Defendants’ Account

                                                                               26          This lawsuit arises from sexual assault allegations(s) made by Plaintiff, and the
                                                                               27   Defendants’ individual investigations and/or prosecution decisions regarding those allegation(s).

                                                                               28   To-wit: Plaintiff asserts bias; she asserts improper investigations and prosecution decisions.

                                                                                                                         CMC STATEMENT (12-10-20)

                                            411988.1
                                                                                          Case 3:20-cv-02432-JD Document 43 Filed 12/04/20 Page 3 of 8



                                                                                1   Defendants deny such assertions.

                                                                                2             For Plaintiff’s detailed description of her account, please see the operative First Amended

                                                                                3   Complaint (“FAC”).

                                                                                4             b.          Principal Factual Issues in Dispute:

                                                                                5             (1)         The information provided by Plaintiff to Defendants;

                                                                                6             (2)         Defendants’ conduct following Plaintiff’s information;

                                                                                7             (3)         Defendants’ interactions vis-à-vis Plaintiff; and

                                                                                8             (4)         The nature and extent of Plaintiff’s incident-related injuries.

                                                                                9             3.          Legal Issues
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10             Plaintiff’s FAC alleges nine legal claims:
                                           180 Montgomery Street, Suite 1200




                                                                               11                   (1)      Equal Protection under 42 U.S.C. § 1983 (first cause of action);
                                            San Francisco, California 94104




                                                                               12                   (2)      Civil Conspiracy under 42 U.S.C. § 1983 (second cause of action);

                                                                               13                   (3)      Monell liability under 42 U.S.C. § 1983 - (third cause of action);

                                                                               14                   (4)      Monell liability under 42 U.S.C. § 1983 - (fourth cause of action);

                                                                               15                   (5)      Article 1, Section 7 of the California Constitution (fifth cause of action);

                                                                               16                   (6)      Article 1, Section 28(a)-(b) of the California Constitution (sixth cause of

                                                                               17                            action)1;

                                                                               18                   (7)      Negligent Supervision/Discipline/Training/Retention (seventh cause of

                                                                               19                            action);

                                                                               20                   (8)      Intentional Infliction of Emotional Distress (eighth cause of action); and
                                                                               21                   (9)      Civil Code section 51 (ninth cause of action).

                                                                               22             Adjudication of Plaintiff’s claims and Defendant’s defenses will depend on the resolution

                                                                               23   of the following principal legal disputes, in addition to the factual disputes listed above:

                                                                               24             (1)         Whether the prosecutor-related defendants possess absolute immunity;

                                                                               25             (2)         Whether Plaintiff possesses standing;

                                                                               26             (3)         Whether entities may be held vicariously liable under 42 U.S.C. § 1983;
                                                                               27

                                                                               28   1
                                                                                        Id. at ¶¶ 185-192.
                                                                                                                                CMC STATEMENT (12-10-20)

                                            411988.1
                                                                                        Case 3:20-cv-02432-JD Document 43 Filed 12/04/20 Page 4 of 8



                                                                                1          (4)     Whether the FAC sufficiently alleges equal protection and civil conspiracy;

                                                                                2          (5)     Whether the FAC adequately pleads Monell liability;

                                                                                3          (6)     Whether any public entity defendant possessed an unconstitutional custom, policy,

                                                                                4                  or practice;

                                                                                5          (7)     Whether individual defendants possess qualified immunity to the federal claims;

                                                                                6                  and

                                                                                7          (8)     Whether the state-law claims are barred by Government Code § 821.6.

                                                                                8          This is a non-exhaustive list.

                                                                                9          4.      Motions:
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          Currently pending before the Court are Defendants’ respective Rule 12(b)(6) motion to
                                           180 Montgomery Street, Suite 1200




                                                                               11   dismiss the FAC.
                                            San Francisco, California 94104




                                                                               12          Depending on discovery, Defendants may file a motion for summary judgment or, in the

                                                                               13   alternative, summary adjudication.

                                                                               14          5.      Amendment of Pleadings:

                                                                               15          None anticipated for Defendants.

                                                                               16          6.      Evidence Preservation:

                                                                               17          The parties have taken all steps necessary to preserve evidence relevant to the issues

                                                                               18   reasonably evident in this action.

                                                                               19          7.      Disclosures:

                                                                               20          The parties agree to serve their Rule 26 Initial Disclosures no later than January 7, 2021.
                                                                               21          8.      Discovery:

                                                                               22          (1)     No discovery to-date in this litigation (see related actions, below);

                                                                               23          (2)     The parties do not propose any limitations or modifications to the discovery rules;

                                                                               24          (3)     In addition to written discovery, the parties will take depositions and conduct

                                                                               25                  expert discovery. They plan to offer expert testimony on the following subject

                                                                               26                  matter(s): police practices. The parties may also offer expert testimony on other
                                                                               27                  subject matters; and

                                                                               28          (4)     Defendants request a protective order. Such order benefits all parties, as it equally

                                                                                                                            CMC STATEMENT (12-10-20)

                                            411988.1
                                                                                          Case 3:20-cv-02432-JD Document 43 Filed 12/04/20 Page 5 of 8



                                                                                1                  safeguards both sides’ confidential information.

                                                                                2           9.     Class Actions:

                                                                                3           This case is not a class action.

                                                                                4           10.    Related Cases:

                                                                                5           Sonoma County Superior Court, Case No. SCV-267189, Jane Doe v. County of Sonoma.

                                                                                6   City of Cotati, and Sonoma State University [Plaintiff’s state-court writ action relief related to

                                                                                7   her California Public Records Act requests]

                                                                                8           Contra Costa County Superior Court, Case No. N20-1440, Jane Doe v. County of Contra

                                                                                9   Costa, City of Concord [Plaintiff’s state-court writ action relief related to her California Public
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   Records Act requests]
                                           180 Montgomery Street, Suite 1200




                                                                               11           11.    Relief:
                                            San Francisco, California 94104




                                                                               12           Plaintiff seeks monetary damages, as well as declaratory and injunctive relief.

                                                                               13           12.    Settlement and ADR:

                                                                               14           The parties request referral to Magistrate Judge Beeler for a settlement conference.

                                                                               15           13.    Consent to Magistrate Judge for All Purposes:

                                                                               16           One or more parties previously declined magistrate jurisdiction.

                                                                               17           14.    Other References:

                                                                               18           This case is not suitable for reference to binding arbitration, a special master, or the

                                                                               19   Judicial Panel on Multidistrict Litigation.

                                                                               20           15.    Narrowing of Issues:
                                                                               21           The parties are presently unaware of any issues that can be narrowed by agreement; nor

                                                                               22   suggestions to expedite the presentation of evidence at trial (e.g., through summaries or

                                                                               23   stipulated facts); or any request to bifurcate issues, claims, or defenses. They request that this

                                                                               24   issue be revisited at a further case management conference.

                                                                               25           16.    Expedited Schedule

                                                                               26           The present matter is not the type of case that can be handled on an expedited basis with
                                                                               27   streamlined procedures.

                                                                               28   ///

                                                                                                                          CMC STATEMENT (12-10-20)

                                            411988.1
                                                                                          Case 3:20-cv-02432-JD Document 43 Filed 12/04/20 Page 6 of 8



                                                                                1           17.     Scheduling:

                                                                                2           The parties propose the following scheduling order:

                                                                                3           Plaintiff’s Proposed Timeline

                                                                                4           Plaintiff proposed fact discovery cutoff of December 31, 2022, with the Court setting the

                                                                                5   other case-related deadlines off that date, per its usual calendaring timeframe. Plaintiff requests

                                                                                6   this amount of time for fact discovery because this case involves multiple law enforcement

                                                                                7   agencies and she does not have sufficient resources to efficiently conduct discovery. In Plaintiff’s

                                                                                8   review, an impetuous discovery would significantly prejudice her.

                                                                                9           Defendants’ Proposed Timeline
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10           Join Other Parties/Amend the Pleadings:        January 14, 2021
                                           180 Montgomery Street, Suite 1200




                                                                               11           Fact Discovery Cut-off:                        August 17, 2021
                                            San Francisco, California 94104




                                                                               12           Expert Disclosures:                            August 31, 2021

                                                                               13           Rebuttal Expert Disclosures:                   September 21, 2021

                                                                               14           Expert Discovery Cut-off:                      October 12, 2021

                                                                               15           Dispositive/Daubert Filing Deadline:           December 14, 2021

                                                                               16           Pretrial Conference                            April 21, 2022

                                                                               17           Trial (subject to Court’s availability):       May 9, 2022

                                                                               18           18.     Trial:

                                                                               19           All parties demand a jury trial. A 5-7 day trial is estimated.

                                                                               20           19.     Disclosure of Non-party Interested Entities or Persons:
                                                                               21           None for Plaintiff or Defendants. Each required party will file its Certification no later

                                                                               22   than December 31, 2020.

                                                                               23           20.     Professional Conduct

                                                                               24           All attorneys of record have reviewed the Guidelines.

                                                                               25   ///

                                                                               26   ///
                                                                               27   ///

                                                                               28   ///

                                                                                                                           CMC STATEMENT (12-10-20)

                                            411988.1
                                                                                       Case 3:20-cv-02432-JD Document 43 Filed 12/04/20 Page 7 of 8



                                                                                1          21.    Such other matters as may facilitate the just, speedy and inexpensive

                                                                                2   disposition of this matter.

                                                                                3          None at this time.

                                                                                4                                              Respectfully submitted,
                                                                                5
                                                                                     DATED: December 4, 2020           By: /s/ Jane Doe
                                                                                6
                                                                                                                       JANE DOE
                                                                                7                                      Plaintiff
                                                                                8

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                     DATED: December 4, 2020           SHARON L. ANDERSON
                                                                               10                                      COUNTY COUNSEL
                                           180 Montgomery Street, Suite 1200




                                                                               11
                                            San Francisco, California 94104




                                                                               12                                      By: /s/ Patrick L. Hurley
                                                                                                                       PATRICK L. HURLEY
                                                                               13                                      Deputy County Counsel
                                                                               14                                      Attorneys for Defendants
                                                                                                                       COUNTY OF CONTRA COSTA, DIANA BECTON,
                                                                               15                                      CHRISTOPHER WALPOLE and COLLEEN
                                                                                                                       GLEASON
                                                                               16

                                                                               17

                                                                               18    DATED: December 4, 2020           SUSANNE BROWN
                                                                               19                                      CITY ATTORNEY

                                                                               20
                                                                                                                       By: /s/ Joshua K. Clendenin
                                                                               21
                                                                                                                       JOSHUA K. CLENDENIN
                                                                               22                                      Attorneys for Defendants
                                                                                                                       CITY OF CONCORD, CODY HARRISON, TAMRA
                                                                               23                                      ROBERTS, GUY SWANGER and RENELLE-REY
                                                                               24                                      VALEROS

                                                                               25

                                                                               26
                                                                               27

                                                                               28

                                                                                                                      CMC STATEMENT (12-10-20)

                                            411988.1
                                                                                      Case 3:20-cv-02432-JD Document 43 Filed 12/04/20 Page 8 of 8



                                                                                1   DATED: December 4, 2020     ROBERT H. PITTMAN
                                                                                                                COUNTY COUNSEL
                                                                                2

                                                                                3
                                                                                                                By: /s/ Michael A. King
                                                                                4                               MICHAEL A. KING
                                                                                5                               Attorneys for Defendants
                                                                                                                COUNTY OF SONOMA, ANNE MASTERSON,
                                                                                6                               LAURA PASSAGLIA and JILL RAVITCH
                                                                                7

                                                                                8
                                                                                    DATED: December 4, 2020     ALLEN GLAESSNER HAZELWOOD WERTH
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                                                                                                By: /s/ Kevin P. Allen
                                           180 Montgomery Street, Suite 1200




                                                                               11                               KEVIN P. ALLEN
                                            San Francisco, California 94104




                                                                                                                Attorneys for Defendants
                                                                               12
                                                                                                                CIT OF COTATI, BENNET KNIGHT and
                                                                               13                               BAUDELIA GALLO
                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26
                                                                               27

                                                                               28

                                                                                                               CMC STATEMENT (12-10-20)

                                            411988.1
